Name: Commission Regulation (EC) No 2226/2000 of 6 October 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Asia and Oceania;  trade
 Date Published: nan

 Avis juridique important|32000R2226Commission Regulation (EC) No 2226/2000 of 6 October 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of Korea Official Journal L 253 , 07/10/2000 P. 0040 - 0041Commission Regulation (EC) No 2226/2000of 6 October 2000on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in the Republic of KoreaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93(1) of 12 October 1993 on common rules for imports of certain textile products from third countries, as last amended by Commission Regulation (EC) No 1987/2000(2), and in particular Article 7 thereof,Whereas:(1) Article 7 of the Agreement between the Community and the Republic of Korea on trade in textile products(3), initialled on 7 August 1986 and as last amended by an Agreement in the form of an exchange of letters, initialled on 22 December 1994(4), provides that transfers may be agreed between quota years.(2) The Republic of Korea made a request on 30 August 2000.(3) The transfers requested by the Republic of Korea fall within the limits of the flexibility provisions referred to in Article 7 and set out in Annex VIII of Regulation (EEC) No 3030/93.(4) It is appropriate to grant the request.(5) It is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Republic of Korea are authorised for the quota year 2000 as detailed in the Annex to this Regulation.Article 2This Regulation enters into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 October 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 237, 21.9.2000, p. 24.(3) Approved by Council Decision 87/471/EEC (OJ L 263, 14.9.1987, p. 37).(4) Approved by Council Decision 95/131/EC (OJ L 94, 26.4.1995, p. 459).ANNEX>TABLE>